UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-4490


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

ADRIAN JEROME WHITE,

                    Defendant - Appellant.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. N. Carlton Tilley, Jr., Senior District Judge. (1:19-cr-00571-NCT-1)


Submitted: September 9, 2021                                Decided: September 13, 2021


Before MOTZ, KING, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Brian M. Aus, BRIAN AUS, ATTORNEY AT LAW, Durham, North Carolina, for
Appellant. Matthew G.T. Martin, United States Attorney, Ashley E. Waid, Assistant
United States Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Greensboro,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Adrian Jerome White appeals from his conviction after a jury trial for possession of

a firearm by a convicted felon, in violation of 18 U.S.C. §§ 922(g)(1), 924(a)(2). On

appeal, White challenges the district court’s denial of his motion to dismiss the felon-in-

possession charge, arguing for the first time that the indictment was defective because it

charged White with having knowledge of his felony conviction instead of charging that “he

knew he belonged to the relevant category of persons barred from possessing a firearm,”

based on Rehaif v. United States, 139 S. Ct. 2191, 2200 (2019). White further argues for

the first time on appeal that the district court erred by failing to properly instruct the jury

on the knowledge of status element because it repeated the indictment error and overstated

the category of persons barred from possessing firearms. We affirm.

       White raises his arguments for the first time on appeal, so we review for plain error.

Greer v. United States, 141 S. Ct. 2090, 2096 (2021). “To succeed in obtaining plain-error

relief, a defendant must show (1) an error, (2) that is plain, (3) and that affects substantial

rights, which generally means that there must be a reasonable probability that, but for the

error, the outcome of the proceeding would have been different.” United States v.

Caldwell, __ F.4th __, __, No. 19-4019, 2021 WL 3356951, at *11 (4th Cir. Aug. 3, 2021)

(internal quotation marks omitted). If those three threshold requirements are met, “we may

grant relief if we conclude that the error had a serious effect on the fairness, integrity or

public reputation of judicial proceedings.” Id. (brackets and internal quotation marks

omitted).



                                              2
       We have reviewed the record and find no reversible error. In Rehaif, the Supreme

Court held that, to convict a defendant under 18 U.S.C. § 922(g), the government “must

show that the defendant knew he possessed a firearm and also that he knew he had the

relevant status when he possessed it.” Rehaif, 139 S. Ct. at 2194. The Court did not hold

that the government must also prove that the defendant knew he was prohibited from

possessing a firearm based on his status. United States v. Moody, 2 F.4th 180, 196-98 (4th

Cir. 2021). Thus, White’s argument that the indictment should have charged that he knew

he belonged to the relevant category of persons barred from possessing a firearm is

foreclosed by Moody.

       Moreover, the indictment and jury instructions properly mirrored the elements of

18 U.S.C. § 922(g)(1) and included the knowledge of status element, as required by Rehaif,

139 S. Ct. at 2194, 2200. White does not claim that he qualifies for any exceptions to the

term “crime punishable by imprisonment for a term exceeding one year” under 18 U.S.C.

§ 921(a)(20), and he stipulated to his status as a felon, see United States v. Clark, 993 F.2d

402, 406 (4th Cir. 1993) (holding that defendant’s stipulation that he had been previously

convicted of a crime punishable by imprisonment for a term exceeding one year was

sufficient to relieve the government of any obligation of proving any aspect of that

element). Thus, White fails to show any district court error in the indictment or jury

instructions.




                                              3
      Accordingly, we affirm the district court’s judgment. We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            4